     Case 3:18-cv-00155-MCR-MJF Document 105 Filed 03/29/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

GERRARD D. JONES,
              Plaintiff,
v.                                              CASE NO. 3:18cv155-MCR-MJF
SCHWARZ, et al.,
              Defendants.
                                            /

                                           ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated February 16, 2021. ECF No. 102. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
     Case 3:18-cv-00155-MCR-MJF Document 105 Filed 03/29/21 Page 2 of 2




      2.     The Defendants’ motion for summary judgment is GRANTED IN

PART and DENIED IN PART.

      3.     Summary judgment is GRANTED for Defendants:

             a. as to Plaintiff’s Eighth-Amendment claims that Defendant’s initial

                use of force on August 18, 2015 was excessive and that Defendants

                failed to protect him from that initial use of force;

             b. as to Plaintiff’s First-Amendment claim of retaliation.

      4.     Defendants’ motion for summary judgment is DENIED in all other

respects.

      5.     This case is recommitted to the magistrate judge to prepare for trial

Plaintiff’s remaining claims of excessive force and failure to protect, and to address

his motion for appointment of counsel.

      DONE AND ORDERED this 29th day of March 2021.




                                        s/  M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE
